           Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 1 of 37



 1   Michael W. Sobol (State Bar No. 194857)
     Roger N. Heller (State Bar No. 215348)
 2   Sarah R. London (State Bar No. 267083)
     Avery S. Halfon (pro hac vice forthcoming)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5
     Daniel M. Hattis (State Bar No. 232141)
 6   Paul Karl Lukacs (State Bar No. 197007)
     HATTIS & LUKACS
 7   400 108th Ave NE, Ste. 500
     Bellevue, WA 98004
 8   Telephone: (425) 233-8650
 9
     Attorneys for Plaintiffs and the Proposed Class
10

11
                                     UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13

14
      IAN VIANU and IRINA BUKCHIN, on
15    behalf of themselves and all others              Case No. 3:19-cv-3602
      similarly situated,
16
                        Plaintiffs                     CLASS ACTION
17
      v.                                               ORIGINAL COMPLAINT FOR:
18                                                     (1) VIOLATION OF CAL. BUSINESS &
      AT&T MOBILITY LLC,                               PROFESSIONS CODE § 17200;
19                                                     (2) VIOLATION OF CAL. BUSINESS &
                        Defendant.                     PROFESSIONS CODE § 17500;
20                                                     (3) VIOLATION OF CAL. CIVIL CODE
                                                       § 1750;
21                                                     (4) PERMANENT PUBLIC INJUNCTIVE
                                                       RELIEF;
22                                                     (5) BREACH OF THE IMPLIED
                                                       COVENANT OF GOOD FAITH AND FAIR
23                                                     DEALING

24
                                                       JURY TRIAL DEMANDED
25

26

27

28

                                                                               CLASS ACTION COMPLAINT
      1727288.9
                                                                                   CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 2 of 37



 1               Plaintiffs Ian Vianu and Irina Bukchin (collectively, “Plaintiffs”) bring each cause of
 2   action in this Complaint in their individual capacities and/or on behalf of a class of similarly
 3   situated consumers, as set forth below, against Defendant AT&T Mobility LLC (“AT&T”) and
 4   respectfully allege as follows:
 5                                               INTRODUCTION
 6               1.     This case challenges a bait-and-switch scheme perpetrated by AT&T against its
 7   wireless service customers. AT&T prominently advertises particular flat monthly rates for its
 8   post-paid wireless service plans. Then, after customers sign up, AT&T actually charges higher
 9   monthly rates than the customers were promised and agreed to pay. AT&T covertly increases the
10   actual price by padding all post-paid wireless customers’ bills each month with a bogus so-called
11   “Administrative Fee” (currently $1.99 every month for each phone line) on top of the advertised
12   price. The Administrative Fee is not disclosed to customers before or when they sign up, and in
13   fact it is never adequately and honestly disclosed to them. The so-called Administrative Fee is
14   not, in fact, a bona fide administrative fee, but rather is simply a means for AT&T to charge more
15   per month for the service itself without having to advertise the higher prices.
16               2.     Through this scheme, AT&T has unfairly and improperly extracted hundreds of
17   millions of dollars in ill-gotten gains from California consumers.
18               3.     The first time AT&T even mentions the existence of the Administrative Fee is on
19   customers’ monthly billing statements, which they begin receiving only after they sign up for the
20   service and are financially committed to their purchase.
21               4.     Making matters worse, AT&T deliberately hides the Administrative Fee in its
22   billing statements. In AT&T’s printed monthly billing statements, AT&T intentionally buries the
23   Administrative Fee in a portion of the statement that: (a) makes it likely customers will not notice
24   it; and (b) misleadingly suggests that the Administrative Fee is akin to a tax or another standard
25   government pass-through fee, when in fact it is simply a way for AT&T to advertise and promise
26   lower rates than it actually charges. Thus, by AT&T’s own design, the printed monthly
27   statements serve to further AT&T’s scheme and keep customers from realizing they are being
28   overcharged. Moreover, in AT&T’s online billing statements that Plaintiffs and numerous other

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                          -2-                              CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 3 of 37



 1   AT&T wireless customers receive in lieu of printed statements (AT&T encourages customers to
 2   sign up for online billing), the default view for the billing statements does not even include any
 3   line item at all for the Administrative Fee that AT&T systematically charges to all of its post-paid
 4   customers.
 5               5.   Deep within AT&T’s website—where by design it is unlikely to be viewed by
 6   consumers, and certainly not before they purchase their wireless service plans—there is currently
 7   a purported description of the Administrative Fee. Not only does this description fail to constitute
 8   an adequate disclosure of the Administrative Fee, it serves to further AT&T’s deception and
 9   scheme by suggesting that the Administrative Fee is tied to certain costs associated with AT&T
10   providing wireless telephone services (interconnect charges and cell site rental charges).
11   Assuming this description were accurate, it would merely reinforce that this undisclosed fee
12   should be included in the advertised monthly price for the service because those are basic costs of
13   providing wireless service itself, and thus a reasonable consumer would expect those costs to be
14   included in the advertised price for the service. Moreover, on information and belief, the fee is
15   not, in fact, tied to the costs that AT&T’s buried description suggests. This is corroborated by the
16   fact that AT&T has repeatedly increased the amount of the monthly Administrative Fee since the
17   fee was first imposed, while during that same time period the stated costs that the Administrative
18   Fee is purportedly paying for (i.e., interconnect charges and cell site rental charges) have actually
19   decreased according to AT&T’s financial statements.
20               6.   In all events, AT&T should clearly disclose the Administrative Fee and should
21   clearly and accurately state the true monthly prices for its post-paid wireless service plans in its
22   price representations and advertising. AT&T has failed to do so, and continues to fail to do so.
23               7.   AT&T first began sneaking the Administrative Fee into all of its post-paid wireless
24   service customers’ bills in 2013, initially at a rate of $0.61 per month per line. For customers
25   who had signed up prior to that time, and who reasonably expected to pay the monthly rates that
26   AT&T advertised, AT&T made no disclosure to them that this additional charge could or would
27   be added to drive up the true monthly price. The first these customers could have possibly learned
28   about the existence of the Administrative Fee was if they noticed it on a monthly statement when

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                       -3-                              CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 4 of 37



 1   the fee was introduced, which they would have received months or even years after they signed
 2   up with AT&T. For customers who signed up after the Administrative Fee was first introduced in
 3   2013, AT&T likewise made no disclosure to them in its advertising or during the sign-up process
 4   of the existence of the Administrative Fee or that the true monthly price of the service plans
 5   would actually be higher than advertised and represented because of this bogus fee.
 6               8.    Since the Administrative Fee was first introduced in 2013, AT&T has increased
 7   the amount of the fee three times, including twice over a three-month period in 2018. The current
 8   amount that AT&T charges all post-paid wireless customers for this fee is $1.99 per line every
 9   month, i.e., more than 200% more than the original amount of the fee. In the past six years,
10   AT&T has used this Administrative Fee scheme to improperly squeeze California consumers for
11   hundreds of millions of dollars in additional charges.
12               9.    In essence, AT&T introduced the bogus Administrative Fee as a way to covertly
13   increase the actual monthly price customers are charged for their service, and then has continued
14   to use the Administrative Fee and unilateral increases thereto as a lever by which AT&T
15   continues to ratchet up the price without the customer realizing and after the customer is already
16   committed. This scheme has enabled, and continues to enable, AT&T to effectively increase its
17   rates without having to publicly announce those higher rates, and allows AT&T to entice more
18   customers by misrepresenting the costs customers would pay both in absolute terms and relative
19   to other wireless providers in the industry.
20               10.   Plaintiffs, by this action, seek a public injunction to enjoin AT&T from its false
21   advertising practice and to require AT&T to disclose to the consuming public, in advance, the
22   true costs consumers will pay for its wireless services.
23               11.   Plaintiffs further seek, on behalf of themselves and a class of all similarly situated
24   California consumers, an award of damages, restitution, pre- and post-judgment interest,
25   attorneys’ fees and costs, and permanent injunctive relief, including but not limited to that AT&T
26   discontinue charging Plaintiffs and the putative class members the improper Administrative Fees.
27                                                THE PARTIES
28               12.   Plaintiff Ian Vianu is a citizen and resident of Alameda County, California.

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         -4-                               CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 5 of 37



 1               13.   Plaintiff Irina Bukchin is a citizen and resident of Santa Clara County, California.
 2               14.   Defendant AT&T Mobility LLC (“AT&T”) is a Delaware limited liability
 3   company with its principal office or place of business at 1025 Lenox Park Boulevard NE, Atlanta,
 4   GA 30319. AT&T transacts business in this district and throughout the United States.
 5                                      JURISDICTION AND VENUE
 6               15.   This Court has original jurisdiction over this action pursuant to 28 U.S.C. §
 7   1332(d)(2) because the amount in controversy, exclusive of interest and costs, exceeds
 8   $5,000,000, and this is a proposed class action in which there are members of the proposed Class
 9   who are citizens of a state different from AT&T.
10               16.   This Court has personal jurisdiction over AT&T because, without limitation: (1)
11   AT&T has purposely availed itself of the privileges of conducting business activities in
12   California; (2) AT&T currently maintains systematic and continuous business contacts with
13   California including marketing, selling, and issuing wireless services to Plaintiffs and other
14   California consumers; (3) AT&T has entered into contracts with Plaintiffs and other California
15   consumers to provide wireless services; and (4) AT&T maintains offices and retail locations
16   throughout California. AT&T has sufficient minimum contacts with California to render the
17   exercise of jurisdiction by this Court permissible.
18               17.   Venue is proper pursuant to 28 U.S.C. §1391 because Plaintiffs reside in this
19   District; many of the acts and transactions giving rise to this action occurred in this District;
20   AT&T is authorized to conduct business in this District, has intentionally availed itself of the
21   laws and markets within this District through distribution and sale of its services in this District,
22   does substantial business in this District, and is subject to personal jurisdiction in this District.
23               18.   Intra-District Assignment. This action may properly be assigned to the San
24   Francisco/Oakland Division, where Plaintiff Vianu resides, or the San Jose Division, where
25   Plaintiff Bukchin resides.
26                                 COMMON FACTUAL ALLEGATIONS
27               19.   AT&T falsely advertises its wireless services at lower monthly rates than it
28   actually charges customers, by not disclosing and not including in the advertised price a bogus

                                                                                    CLASS ACTION COMPLAINT
     1727288.9                                        -5-                               CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 6 of 37



 1   “Administrative Fee” which AT&T imposes on all post-paid wireless service customers each
 2   month.
 3               20.   The so-called “Administrative Fee” is not, in fact, a bona fide administrative fee,
 4   but rather is simply a way for AT&T to charge more per month for the service itself without
 5   having to advertise the true, higher prices.
 6               21.   Since it first began imposing the Administrative Fee, AT&T has increased the
 7   dollar amount of the fee on three occasions, in essence using the fee as a lever to covertly,
 8   improperly, and unilaterally jack up the monthly rates for the services without having to publicly
 9   disclose to consumers the higher actual monthly prices. AT&T has deliberately rolled out the
10   Administrative Fee and the increases thereto in a manner and timing that is designed by AT&T to
11   further ensure that they go unnoticed by customers.
12               22.   Through the scheme alleged herein, AT&T has, in effect, created a way to
13   advertise and promise a lower monthly service price than it actually charges, and to secretly
14   further increase its service price to existing customers at its whim, via this below-the-line hidden
15   and deceptive Administrative Fee.
16               23.   Revealingly, while it systematically imposes the Administrative Fee on all post-
17   paid wireless customers, AT&T does not impose an Administrative Fee or any similar
18   undisclosed charge on its pre-paid wireless service customers—i.e., the customers who pay
19   month-to-month, in advance, for AT&T wireless services1—even though AT&T’s purported
20   service cost defrayment explanation for the Administrative Fee (charged to post-paid customers
21   only) would seem to apply to both groups equally if at all. Presumably, this differential treatment
22   is explained by the fact that AT&T does not see an opportunity to bait-and-switch pre-paid
23   customers who know and pay the actual monthly charges before agreeing to receive the services.
24               A.    The Administrative Fee
25               24.   The Administrative Fee is a uniform, per-phone line flat charge that AT&T adds to
26   the bills of all AT&T post-paid wireless service customers across the country every month.
     1
27    A “pre-paid” plan is one where the customer pays up front for a month or other time period of
     service to be received. A “post-paid” plan, by contrast, is one where the customer signs up for a
28   plan and is then billed each month during the plan for the services they received the prior month.

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        -6-                              CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 7 of 37



 1   AT&T unilaterally sets the amount of the Administrative Fee at its sole discretion. It is unrelated
 2   to any taxes or government assessments.
 3               25.   AT&T first began imposing the Administrative Fee in approximately May 2013, at
 4   an initial rate of $0.61 per month per phone line. The fee was added to the bills of all post-paid
 5   wireless customers, including customers like Plaintiffs who had signed up for the services well
 6   before the Administrative Fee even existed.
 7               26.   Since the Administrative Fee was first imposed in 2013, AT&T has unilaterally
 8   increased the monthly amount of the fee three times. AT&T increased the Administrative Fee to
 9   $0.76 per month per phone line starting in June 2016. Then, in 2018, the increases became larger
10   and more frequent (around the same time AT&T’s parent company incurred significant debt in
11   acquiring Time Warner Inc.). AT&T raised the Administrative Fee to $1.26 per month per phone
12   line starting in April 2018, and then again to $1.99 per month per phone line starting in June
13   2018, which is the current monthly fee as of this filing. Thus, between March 2018 and June
14   2018 alone, AT&T increased the Administrative Fee from $0.76 to $1.99 per month per phone
15   line, a whopping 162% increase in just three months.
16               B.    AT&T Fails to Disclose the Administrative Fee to Customers.
17               27.   At all relevant times, AT&T has aggressively advertised its post-paid wireless
18   service plans through pervasive marketing directed at the consuming public in California and
19   throughout the United States, including via high-profile television, radio, and online
20   advertisements, and on its website and through materials at its numerous retail stores and the
21   stores of third party businesses (e.g., Apple Stores, Best Buy) where customers can sign up for
22   AT&T wireless services.
23               28.   In all of these locations and through all of these channels, AT&T consistently and
24   prominently advertises particular flat monthly prices for its post-paid wireless service plans,
25   without disclosing or including the Administrative Fee in the advertised price. Neither the
26   existence nor the amount of the Administrative Fee is disclosed or adequately disclosed to
27   customers prior to or at the time they sign up for the services.
28               29.   By way of example only, AT&T ran two broad-scale national television

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                        -7-                             CASE NO. 3:19-CV-3602
            Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 8 of 37



 1   advertisements in 2016 that promoted the price for its post-paid wireless services as $180 per
 2   month for four lines.2 The flat monthly rate was prominently featured in the advertisements.
 3   There was no asterisk next to the advertised price or other qualifier disclosing the Administrative
 4   Fee. At the tail end of the advertisements, there was some very tiny fine print that appeared on
 5   the bottom of the screen, five sentences long and so tiny as to render it unreadable by any
 6   reasonable consumer. The fourth of these five tiny print sentences said that “Fees, monthly &
 7   other charges, add’l usage & other restr’s apply.” There was no voice reading this tiny print, and
 8   viewers were not directed, even in the print itself, to anywhere they might learn what such fees
 9   are.
10               30.   As another example, in 2017, AT&T ran a broad-scale national television
11   advertisement promoting its wireless service plans for under $40 per line per month, again with
12   no asterisk (adjacent to the advertised price or anywhere else) or voice reading of the fine print.3
13   The flat monthly rate was prominently featured in the advertisement. The advertisement did not
14   mention the Administrative Fee. This ad, too, had very tiny print on the screen, appearing for just
15   a few seconds and unreadable by a reasonable consumer. One of several tiny print sentences
16   (appearing for about three seconds) said that “Other charges, add’l usage & other rest’s apply.”
17   Viewers were not directed to anywhere they might learn what such fees are.
18               31.   The unreadable, tiny print references in these advertisements to fees and other
19   charges does not remotely constitute an adequate disclosure of the Administrative Fee by AT&T,
20   particularly in light of the prominence routinely given to the supposed flat monthly service
21   charges in AT&T’s marketing. Moreover, in any event, as alleged herein, the Administrative Fee
22   is not, in fact, a bona fide administrative fee, but rather is simply a way for AT&T to charge more
23   for the service itself than is advertised.
24               32.   Likewise, at all relevant times, AT&T’s proprietary website has advertised its
25   post-paid wireless service plans, at all times prominently featuring the supposed flat monthly
26   2
       These 2016 ads can be viewed at https://www.ispot.tv/ad/AOz0/at-and-t-unlimited-plan-instant-
27   crowd and https://www.ispot.tv/ad/At1d/at-and-t-unlimited-plan-data-rich-song-by-ti.
     3
       This 2017 ad can be viewed here: https://www.ispot.tv/ad/Avvw/at-and-t-unbelievable-song-by-
28   emf.

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        -8-                              CASE NO. 3:19-CV-3602
           Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 9 of 37



 1   prices for the services, and not disclosing the Administrative Fee. As of this filing, AT&T’s
 2   website currently lists four post-paid wireless plan options prominently at the top, and a
 3   configurator which shows different prices for each plan depending on how many lines (between
 4   one and four) the consumer selects. For instance, if a consumer chooses a single line under the
 5   “AT&T Unlimited &More” plan, the price displayed is $70 per line, for a total of $70 per month.
 6   If the consumer instead chooses four lines under that same plan, the price displayed is $40 per
 7   line, for a total of $160 per month.4 Each of these options is presented as having a flat rate per
 8   month, with no asterisk or any other suggestion that the monthly cost for the service will actually
 9   be higher than the large bold flat monthly prices that are prominently presented. Customers can
10   click a link directly under those advertised prices to sign up for those services. Neither the
11   existence nor the amount of the Administrative Fee (which is in fact an additional $1.99 monthly
12   charge for each line, e.g., $7.96 per month for four lines) is disclosed or adequately disclosed,
13   though AT&T of course knows that it plans to charge the fee and in what amount. For customers
14   who sign up for AT&T wireless service plans via the AT&T website, there is no disclosure at all
15   to them regarding the existence or the amount of the Administrative Fee, including on the final
16   order submittal page.
17               33.   For those customers who contact an AT&T service representative about wireless
18   service plans, either by phone or online, AT&T customer service personnel, as a matter of
19   company policy, are trained to present the customer with the advertised flat monthly prices
20   without disclosing the Administrative Fee. If a potential customer calls AT&T’s customer sales
21   agents, or reaches out via web chat, and asks what if any other fees will be charged, the agents as
22   a matter of company policy say that the only additions to the advertised prices (besides
23   subscriptions to extra services or features) are taxes or other government-related fees passed on
24   by AT&T to the customers.
25               34.   Similarly, if a consumer shops for a wireless service plan at an AT&T store, they
26   are presented with the advertised supposed monthly service prices and nothing is disclosed to
27   them about the Administrative Fee. The AT&T stores use a uniform sales process in which a
     4
28       https://www.att.com/plans/wireless.html

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                        -9-                             CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 10 of 37



 1   sales representative walks customers through a proprietary sales application on an in-store iPad.
 2   For those customers who purchase their wireless service plans in-store, AT&T does not disclose
 3   the Administrative Fee anywhere in this in-store sign-up process. In fact, AT&T does not
 4   disclose the total monthly price customers would pay after taxes, fees, and other charges at any
 5   time before the customer receives their first monthly statement (weeks after signing up). There is
 6   no option to view the total monthly charges on the in-store iPad sales application, and sales agents
 7   are unaware of (or are trained to pretend to be unaware of) details beyond the fact that taxes will
 8   be charged on top of the advertised monthly prices.
 9               35.   Customers may also sign up for AT&T wireless service plans at certain authorized
10   third-party retail stores. The customer experience in these stores is, in all material respects
11   pertinent to this action, the same as in the AT&T stores. Thus, if a consumer shops for an AT&T
12   wireless service plan at a third-party retailer (e.g., Apple Store or Best Buy), they are presented
13   with the advertised supposed monthly service prices and nothing is disclosed to the customer
14   about the Administrative Fee. At these stores, as at the AT&T stores, the customer purchase
15   process is conducted through an iPad or other electronic display, the relevant content of which is
16   determined by AT&T and does not include a disclosure of the Administrative Fee. On
17   information and belief, the pricing information and disclosures which are provided to customers
18   in third-party stores are provided to the third-party retailers by AT&T.
19               36.   Because the Administrative Fee is flat, uniform nationwide, and set by AT&T,
20   AT&T knows what the “fee” is at any given time before any prospective customer signs up, and
21   AT&T could easily disclose the fee as part of its advertised prices. However, as alleged herein,
22   AT&T does not disclose the Administrative Fee or its amount to customers or potential
23   customers. There is no disclosure of the amount of the fee, and the only description of the
24   Administrative Fee is buried deep in the fine print of its website—where AT&T knows customers
25   are unlikely to visit and where they are not required to visit before signing up—and the
26   description itself is false and misleading, as alleged further herein.
27               C.    AT&T Continues to Deceive Customers After They Sign Up.
28               37.   AT&T continues to deceive customers about the Administrative Fee and the true

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                       - 10 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 11 of 37



 1   monthly price of the services, even after they have signed up for the services.
 2               38.    For customers, like Plaintiffs, who signed up with AT&T before the
 3   Administrative Fee even existed, the first time they possibly could have learned about the fee’s
 4   existence was on their April 2013 billing statement one month prior to the fee being first imposed,
 5   which would have been months or even years after the customer signed up. For customers who
 6   signed up after AT&T began imposing the fee, the billing statements are likewise the first
 7   possible chance they might have had to learn about the fee, and by the time they received their
 8   first statement they were already committed to their purchase.
 9               39.    Moreover, far from constituting even a belated disclosure, the monthly billing
10   statements serve to further AT&T’s scheme and deception. AT&T’s monthly statements (which,
11   again, customers only begin receiving after they have signed up and are committed): (a) bury the
12   Administrative Fee and the increases thereto so that they will continue to go unnoticed by
13   customers; and (b) for those customers who do manage to spot the fee on their statements, the
14   statements present the Administrative Fee in a location and manner that misleads the customer
15   regarding the nature of the fee.
16               40.    AT&T’s printed statements prior to September 2018 included a section titled
17   “Monthly Charges,” which listed a “Total Monthly Charges” amount for the wireless services and
18   a breakdown of those charges. The Administrative Fee was not included as a line item in this
19   section, nor was the dollar amount of the Administrative Fee included in the “Total Monthly
20   Charges.” Instead, the Administrative Fee was relegated to a different section, further down in
21   the statement, titled “Surcharges and Other Fees.” Every other charge in that “Surcharges and
22   Other Fees” section is for government costs that AT&T must pay (e.g., taxes), except the
23   Administrative Fee. This placement strongly suggests to customers who even notice the fee that
24   the Administrative Fee is akin to a tax or is another government-related pass-through charge,
25   which it is not.
26               41.    AT&T’s printed statements since September 2018 similarly include a section
27   under each phone number titled “Monthly Charges,” and a breakdown of those charges. Neither
28   the Administrative Fee nor its dollar amount is included as a line item in this section. Instead, the

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 11 -                           CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 12 of 37



 1   Administrative Fee is relegated to a different section, further down in the statement, titled
 2   “Surcharges & fees.” Like in the “Surcharges and Other Fees” section in the bills prior to
 3   September 2018, every other charge in the “Surcharges & fees” section is for government costs
 4   AT&T must pay (e.g. taxes,), except the Administrative Fee. This again suggests to customers
 5   who even notice the fee that the Administrative Fee is akin to a tax or is another government-
 6   related pass-through charge, which it is not.
 7               42.   Many, if not most, customers will not read the printed monthly statements
 8   described above at all because AT&T encourages its customers to sign up for electronic billing
 9   (in lieu of receiving paper statements). Those who sign up for electronic billing (like Plaintiffs)
10   receive emails from AT&T directing them to an AT&T payment website. On that payment
11   website, customers have the option to either click “Make a payment” or “See my bill.” If the
12   customer clicks “Make a payment,” they would not see any disclosure at all of the Administrative
13   Fee or any notice of increases thereto. If the customer clicks “See my bill,” they are taken to a
14   screen showing, as a default, only the total amount due. To review details of the bill, the
15   customer would have to click a “+” sign, and then once the text is expanded, the customer would
16   have to click a second nested “+” sign to expand even more text. There, in a section separate
17   from and below the “Monthly plan charges” is another section labelled “Surcharges & fees,”
18   where the Administrative Fee is listed, similar to how it is misleadingly listed in the printed
19   statements. No explanation of the Administrative Fee is provided there.
20               43.   If a customer happens to notice the Administrative Fee has been charged on their
21   monthly statement, and contacts AT&T via phone or online to inquire about the fee, AT&T
22   agents tell the customer that the Administrative Fee is like a tax or another pass-through
23   government charge.
24               44.   If customers realize that their actual total monthly bill is higher than promised
25   when they receive their monthly billing statements, they cannot simply back out of the deal
26   without penalty, even if they notice the fee and overcharge on their very first statement.5
27                     a.     First, when customers sign up they pay a one-time activation fee (currently
     5
28       See https://www.att.com/shop/wireless/returnpolicy.html.

                                                                                    CLASS ACTION COMPLAINT
     1727288.9                                        - 12 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 13 of 37



 1   $30) that is refundable for only three days—well before they receive even their first monthly bill
 2   (which they receive approximately two weeks after they sign up, either via an email notice
 3   directing them to a payment website as described above, or via a mailed printed billing statement
 4   if they have not signed up for electronic billing).
 5                    b.    Second, customers who signed up for a one-year or two-year service
 6   commitment (the majority of customers until at least 2016) are charged an early termination fee
 7   of up to $325 if they cancel their service more than 14 days after purchase (again, the customers
 8   don’t even receive notice of their first statement until around that same date or later).
 9                    c.    Third, many customers purchase devices (such as new cellular phones)
10   with their service plans; indeed, AT&T markets devices and wireless plans in bundles. The
11   devices can only be returned to AT&T within the first 14 days after purchase. If customers return
12   a device within 14 days of purchase (again, typically still before receipt of the first monthly
13   billing statement), they pay a restocking fee of up to $45 or 10% of accessory prices over $200.
14   If they wait longer than 14 days, it is too late and they are on the hook for the full purchase price
15   of the device.
16                    d.    Fourth, since 2016, AT&T has offered installment plans to pay for new
17   devices that are tied to customers’ service plans. Instead of a one-year or two-year service
18   commitment, many AT&T wireless customers today ostensibly have a month-to-month service
19   plan but sign 24-month or 30-month installment agreements with AT&T under which customers
20   pay for their cellular phone (i.e., the device) in monthly installments. For example, a customer
21   would pay, for an $800 phone, an equipment “installment” charge of $33.33 on each monthly
22   AT&T bill for 24 months. If a customer cancels her service plan any time before the installment
23   plan is paid off, the full outstanding balance of her device becomes due immediately in a single
24   balloon payment. For example, even if the customer notices the Administrative Fee on her very
25   first monthly statement (despite AT&T’s efforts to hide it), and thereby immediately chooses to
26   cancel her service, AT&T will demand that the customer immediately pay the entire remaining
27   $800 balance all at once. (If she returns the device within the 14-day return deadline, typically
28   prior to having received the first bill, she must still pay the restocking fee mentioned above.) In

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                      - 13 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 14 of 37



 1   this way the installment plan balloon payment is similar to an early termination fee, creating a
 2   large immediate cost to cancelling the AT&T service plan once customers learn their plans’
 3   actual monthly prices are higher than advertised.
 4               45.   The activation fee, restocking fee, early termination fee, and installment balloon
 5   payment all function as ways to penalize and deter customers from cancelling after signing up,
 6   and AT&T’s policies (including the cancellation/return periods and how they relate to the timing
 7   of the billing statements) are deliberately and knowingly designed by AT&T to lock customers in
 8   if and when they deduce that they are being charged more per month than advertised.
 9               46.   Because both the initial amount of the Administrative Fee charged in 2013 ($0.61)
10   and each of the three subsequent increases to the Administrative Fee have been by less than one
11   dollar each, AT&T knows that customers are unlikely to notice the increased charge on the total
12   price on their monthly bills. Given that taxes and other government-related charges can already
13   vary by amounts smaller than one dollar from month to month, AT&T knows that customers
14   reasonably expect small changes in the total amount billed each month and will not be able to tell
15   that AT&T imposed or increased the Administrative Fee simply by comparing the total amount
16   billed that month to the total billed in the prior month or months. For example, on information
17   and belief, AT&T intentionally split its 2018 increases of the Administrative Fee across a three-
18   month period (a $0.50 increase in April 2018, a one-month pause, and then another $0.73 increase
19   in June 2018) in order to make its planned total $1.23 fee increase harder for its customers to
20   detect.
21               47.   Each time AT&T has increased the Administrative Fee, AT&T has hidden the
22   increase by providing no disclosure or language whatsoever anywhere on the first billing
23   statement containing that increase. Even a customer viewing the full long-form printed bill would
24   have zero notice that AT&T had increased the fee, or why their monthly total charge might be
25   higher than the prior month’s total.
26               48.   The only place AT&T mentions to existing customers that it plans to increase the
27   Administrative Fee is on the printed monthly billing statement the month before the fee is actually
28   raised, and even then, each of the three times the fee was increased, AT&T buried that inadequate

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 14 -                           CASE NO. 3:19-CV-3602
          Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 15 of 37



 1   “disclosure” among a mix of advertisements and notices unrelated to price increases. For
 2   example, before AT&T was set to increase the Administrative Fee to its current rate of $1.99 per
 3   month in June 2018, AT&T buried an inadequate notice in its May 2018 printed billing
 4   statements, in the third paragraph of a seldom-read section titled “News You Can Use.” The first
 5   two paragraphs described how customers could “Get Customer Support Online” or “Build Your
 6   Bundle. Find out about special offers.” Neither the title of this section nor the first two items
 7   would alert customers that a price increase would be announced below (in the third item).
 8               49.   Even if customers noticed that AT&T imposed or increased the Administrative
 9   Fee, as discussed above, they would have to pay penalties at that point if they wanted to cancel
10   their AT&T service after learning of the fee or of a fee increase, as alleged herein. AT&T has
11   drafted its contractual terms regarding cancellation fees and the like so that there are no
12   exceptions, meaning these cancellation fees and similar costs would apply no matter how high
13   AT&T chose to unilaterally increase the Administrative Fee.
14               50.   To wit, with respect to customers with a one-year or two-year service commitment
15   (which comprised the majority of customers until at least 2016), AT&T told an industry reporter,
16   after the fee was first imposed in 2013, that the Administrative Fee was “not a rate increase, and
17   customers won’t be able to terminate their contract without penalty, that is, paying an early
18   termination fee.”6 AT&T took this position even though its form Wireless Customer Agreement
19   stated that “if we increase the price of any of the services to which you subscribe . . . you may
20   terminate this agreement without paying an early termination fee . . . provided your notice of
21   termination is delivered to us within thirty (30) days” (capitalization omitted).
22               51.   Today, AT&T’s Wireless Customer Agreement states that customers with service
23   commitments may cancel service without paying an early termination fee by notifying AT&T
24   within 30 days of a materially adverse change; but, the Wireless Customer Agreement also states
25   that changes to “surcharges” (which AT&T falsely and unfairly claims the Administrative Fee is)
26   are not materially adverse changes. Based on that, AT&T does not allow customers with service
27   commitments to cancel service after an increase to the Administrative Fee (no matter the amount
     6
28       https://www.cnet.com/news/is-at-ts-admin-fee-just-a-sneaky-way-of-raising-rates/

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                      - 15 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 16 of 37



 1   of the increase) without paying an early termination fee of up to $325.
 2               52.   As explained above, for customers with equipment installment plans, cancellation
 3   after discovery of an increase in the Administrative Fee would likewise require an immediate
 4   balloon payment of the entire equipment cost (often in the hundreds of dollars).
 5               D.    AT&T’s Buried Description of the Administrative Fee is Inadequate and
                       Misleading.
 6
                 53.   The lone description that exists of the Administrative Fee that appears anywhere is
 7
     grossly inadequate and misleading. Buried deep within AT&T’s website—in a location AT&T
 8
     knows reasonable consumers are unlikely to venture, and where they are not required and are
 9
     highly unlikely to venture before signing up for the services—is a purported description of the
10
     Administrative Fee. This description does not remotely constitute an adequate disclosure to
11
     customers or prospective customers of the Administrative Fee. Moreover, this description was
12
     not even available prior to the time the Administrative Fee was first imposed in 2013—including,
13
     e.g., when Plaintiffs and many other customers signed up with AT&T. Moreover, this buried
14
     description is itself false and misleading in all events.
15
                 54.   The description in question states that the Administrative Fee helps defray a
16
     portion of (a) charges AT&T or its agents pay to interconnect with other carriers to deliver calls
17
     from AT&T customers to their customers, and (b) charges associated with cell site rents and
18
     maintenance. The description states that the Administrative Fee amount is subject to change “as
19
     AT&T’s costs change,” further suggesting that the amount of the fee is tied to AT&T’s costs for
20
     interconnections and cell sites.
21
                 55.   A similar description was provided in the fine print at the bottom of AT&T’s
22
     printed billing statements through approximately July 2018. There, AT&T likewise stated that
23
     the Administrative Fee was “to help defray certain expenses AT&T incurs, such as
24
     interconnection and cell site rents and maintenance.” Starting in July 2018, AT&T removed this
25
     description from its billing statements.
26
                 56.   On information and belief, AT&T’s description of the Administrative Fee is highly
27
     misleading if not outright false. AT&T’s own public filings with the Securities & Exchange
28

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                       - 16 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 17 of 37



 1   Commission, during the time period since the Administrative Fee was first imposed, have
 2   repeatedly stated that interconnection charges have been decreasing for years, even as AT&T has
 3   increased the Administrative Fee by more than 200% during that same time frame.
 4               57.   For example, in AT&T’s 2015 Annual Report, under its Consumer Mobility
 5   segment, AT&T reported a $2.4 billion decrease in operations and support expenses compared to
 6   the year before. AT&T credited $434 million of the $2.4 billion decrease to reduced network
 7   costs “primarily due to lower interconnect costs.”
 8               58.   AT&T’s 2016 Annual Report again credited “lower network costs of $246
 9   [million] driven by a decline in interconnect costs” as a primary contributor to the $1.8 billion
10   decrease in operations and support expenses.
11               59.   AT&T’s 2017 Annual Report reported a $765 million decrease in overall “other
12   costs of services” expenses, credited in part to “lower traffic compensation and wireless
13   interconnect costs.”
14               60.   AT&T’s Annual Reports since 2015 have not mentioned cell site rental or
15   maintenance costs at all, implying that those are not a primary contributing factor to AT&T’s
16   expenses. Meanwhile, on those same Annual Reports overall “operations and support expenses”
17   have continually declined over the years.
18               61.   Even if the Administrative Fee were truly tied to the costs of interconnection and
19   cell sites, customers would reasonably expect those costs to be included in the basic monthly rate
20   AT&T charges for wireless services. After all, interconnectivity (connecting customers to
21   networks) and cell site rental and maintenance are basic parts of providing wireless services.
22   AT&T would not be able to provide functional or competitive wireless services without those
23   basic parts. Thus, in all events, AT&T should be including the Administrative Fee as part of the
24   advertised monthly prices for its services, which as discussed herein it has never done and still
25   does not do.
26               62.   Contrary to AT&T’s description, the Administrative Fee is actually used by
27   AT&T as a way to covertly jack up its monthly service prices, and thereby squeeze hundreds of
28   millions of additional dollars out of its customers, without having to advertise the true, higher

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                       - 17 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 18 of 37



 1   prices.
 2               63.   As alleged above, the increases to the Administrative Fee are not, as AT&T’s
 3   buried description suggests, tied to changes in the costs of providing the services. Rather, on
 4   information and belief, AT&T has increased the fee, and thus has increased the monthly amounts
 5   billed to consumers, in large part to fund unrelated corporate liabilities of its parent company
 6   AT&T Inc., including to pay down the debt incurred in connection with the acquisition of Time
 7   Warner Inc. in 2018.
 8                                PLAINTIFFS’ FACTUAL ALLEGATIONS
 9   Plaintiff Ian Vianu
10               64.   Plaintiff Ian Vianu is, and at all relevant times has been, a California resident.
11               65.   Vianu first became an AT&T post-paid wireless customer on or around December
12   21, 2011. He signed up for his first AT&T post-paid wireless service plan at an AT&T store in
13   the California Bay Area. He signed up for a service contract with AT&T that was at least one-
14   year in length. He also purchased an iPhone along with the service contract, as part of a bundle.
15               66.   When Vianu purchased his wireless service plan, AT&T prominently advertised,
16   to Vianu and to the public, that the plan would cost a particular monthly price. AT&T did not
17   disclose to Vianu, at any time before or when he signed up, that AT&T would or might later add
18   an Administrative Fee on top of the advertised and promised monthly price.
19               67.   Vianu continued to have the same AT&T post-paid service plan until
20   approximately December 2014.
21               68.   AT&T first began charging Vianu an Administrative Fee in May 2013, at $0.61
22   per month. Vianu did not receive notice or adequate notice that the Administrative Fee would be
23   charged or regarding the nature or basis of the fee. AT&T has continued to charge Vianu an
24   Administrative Fee each month from May 2013 to the present. During that time, AT&T has
25   increased the amount of the Administrative Fee charged to Vianu three times. AT&T increased
26   the Administrative Fee to $0.76 in June 2016. AT&T increased the Administrative Fee again to
27   $1.26 per month in April 2018. AT&T increased the Administrative Fee again, just two months
28   later in June 2018, to $1.99 per month, which is the current fee amount as of this filing.

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         - 18 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 19 of 37



 1               69.   Through its imposition of the Administrative Fees, AT&T has for several years
 2   charged Vianu a higher price for the services each month than AT&T advertised and that he was
 3   promised and expected to pay.
 4               70.   On or around December 21, 2014, Vianu changed his AT&T wireless service plan
 5   by visiting an AT&T store in San Francisco, California. During this visit, Vianu also purchased a
 6   new iPhone through AT&T on a 30-payment installment plan. Again, when Vianu made his
 7   purchase, AT&T prominently advertised, to Vianu and to the public, a particular monthly price
 8   for the service plan, and did not disclose the Administrative Fee. When Vianu switched his plan
 9   at the AT&T store, a salesperson walked him through a proprietary sales process on an iPad.
10   During this process, AT&T represented to Vianu the supposed monthly price for the service,
11   upon which Vianu reasonably relied. The price that AT&T stated did not include the
12   Administrative Fee, nor did it reflect the true total amount he would be charged each month
13   (inclusive of the Administrative Fee). Nor did AT&T disclose that the total price, inclusive of the
14   Administrative Fee, would or might increase, including during the 30-payment period under
15   Vianu’s installment plan, as a result of increases to the Administrative Fee.
16               71.   Vianu made further changes to his AT&T service plan on or about January 11,
17   2015. Again, the Administrative Fee was never disclosed to him.
18               72.   On or around April 29, 2017, Vianu visited an AT&T store in Berkeley,
19   California, and purchased a new iPhone on a 30-payment “AT&T Next” installment plan. When
20   Vianu purchased the new iPhone, he did not change his existing wireless plan. Vianu continued,
21   and continues to this day, to be enrolled in the same AT&T post-paid service plan he signed up
22   for on or about January 11, 2015.
23               73.   At the time he purchased his original AT&T wireless post-paid service plan in
24   2011, Vianu signed up for AT&T electronic billing, as AT&T encouraged him to do. Vianu has
25   been signed up for AT&T electronic billing at all times since then. Through that channel, Vianu
26   has paid and continues to pay his monthly AT&T bill by clicking on a link in a monthly AT&T
27   billing email, which in turn takes him to a website where he can pay his bill. As alleged above,
28   like the printed monthly statements, AT&T’s electronic billing process is deliberately designed in

                                                                                 CLASS ACTION COMPLAINT
     1727288.9                                      - 19 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 20 of 37



 1   a manner that keeps the Administrative Fee hidden from customers. AT&T’s monthly electronic
 2   billing did not inform or adequately disclose to Vianu that AT&T was adding an Administrative
 3   Fee to his bill each month.
 4               74.   The first Vianu ever learned of the Administrative Fee’s existence was in early
 5   2018, when he examined a PDF version of his full printed statement to understand why his bill
 6   had increased by some $15.00. Prior to that time, he had no idea about the existence of the
 7   Administrative Fee. Based on the location of the Administrative Fee on the statement he
 8   examined, Vianu believed when he read the statement that the Administrative Fee was a pass-
 9   through government cost that AT&T was required to charge, like a tax. At the bottom of the
10   billing statement, there was fine print misleadingly describing the Administrative Fee, as
11   described in more detail above.
12               75.   Since April 29, 2017, Vianu has been enrolled in an “AT&T Next” installment
13   plan for his cellular phone. If Vianu were to cancel his AT&T wireless service before the
14   installment payments are complete, he would have to pay the full remaining balance immediately
15   in a single balloon payment. For example, when AT&T raised the Administrative Fee to $1.99 in
16   June 2018, Vianu had an outstanding balance of $346.61 on his AT&T Next plan for his cellular
17   phone. If Vianu did not wish to pay this newly increased Administrative Fee, he would have
18   needed to cancel his service, upon which AT&T would have immediately required him to make a
19   $346.61 balloon payment to AT&T.
20               76.   When Vianu agreed to purchase his AT&T service plans, he was relying on
21   AT&T’s prominent representations, in each instance, regarding the monthly price of the services.
22   While he understood that taxes might be added to the price, he did not expect that AT&T would
23   charge a bogus so-called Administrative Fee on top of the advertised service price or that the true
24   price of the services would include an additional Administrative Fee which AT&T could and
25   would increase at its whim. That information would have been material to him. Had he known
26   that information he would not have been willing to pay as much for his plans and/or would have
27   acted differently.
28   Plaintiff Irina Bukchin

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                       - 20 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 21 of 37



 1               77.   Plaintiff Irina Bukchin is, and at all relevant times has been, a California resident.
 2               78.   Bukchin has been an AT&T post-paid wireless services customer for at least 12
 3   years, and previously was a post-paid wireless services customer of Cellular One and Cingular
 4   Wireless, which were taken over by and/or rebranded as AT&T.
 5               79.   When Bukchin purchased each of her AT&T service plans, AT&T prominently
 6   advertised, to Bukchin and to the public, that the plans would cost a particular monthly price.
 7   AT&T did not disclose to Bukchin, at any time before or when she signed up, that AT&T would
 8   or might later add an Administrative Fee on top of the advertised and promised monthly price.
 9               80.   In or around October 2010, Bukchin purchased an AT&T-subsidized iPhone at an
10   Apple Store. The iPhone was bundled with a two-year contract extension of her existing AT&T
11   post-paid wireless service plan. When Bukchin made her purchase, AT&T prominently
12   advertised, to Bukchin and to the public, a particular monthly price for the service plan. AT&T
13   did not disclose the Administrative Fee or the price inclusive of the Administrative Fee. To sign
14   up for the contract extension, Bukchin completed an AT&T-created contract extension process at
15   the Apple Store. As part of that process AT&T represented the monthly price that she would pay
16   for the services, and Bukchin reasonably relied upon that representation. The stated price did not
17   include the Administrative Fee. AT&T did not disclose to Bukchin, at any time before or when
18   she signed up for this extension, that AT&T would or might later add an Administrative Fee on
19   top of the advertised monthly price.
20               81.   AT&T first began charging Bukchin an Administrative Fee in May 2013, at $0.61
21   per month per line. Bukchin did not receive notice or adequate notice that the Administrative Fee
22   would be charged or regarding the nature and basis of the fee. AT&T has continued to charge
23   Bukchin an Administrative Fee each month from May 2013 to the present. During that time,
24   AT&T has increased the amount of the Administrative Fee charged to Bukchin three times.
25   AT&T increased the Administrative Fee to $0.76 in June 2016. AT&T increased the
26   Administrative Fee again to $1.26 per month in April 2018. AT&T increased the Administrative
27   Fee again, just two or three months later in July 2018, to $1.99 per month, which is the current fee
28   amount as of this filing.

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         - 21 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 22 of 37



 1               82.   Through its imposition of the Administrative Fees, AT&T has for several years
 2   charged Bukchin a higher price for the services each month than AT&T advertised and that she
 3   was promised and expected to pay.
 4               83.   In or around September 2014, Ms. Bukchin purchased another AT&T-subsidized
 5   iPhone at an Apple Store. The iPhone was bundled with a two-year contract extension of her
 6   existing AT&T service plan. Again, when Bukchin made her purchase, AT&T prominently
 7   advertised, to Bukchin and to the public, a particular monthly price for the service plan, and did
 8   not disclose the Administrative Fee. To sign up for the contract extension, Bukchin completed an
 9   AT&T-created contract extension process. As part of that process AT&T prominently
10   represented the monthly price that she would pay for the services, and Bukchin reasonably relied
11   upon that representation. The stated price did not include the Administrative Fee. AT&T did not
12   disclose the Administrative Fee to Bukchin, at any time before or when she signed up for this
13   extension. Nor did AT&T disclose that the total price, inclusive of the Administrative Fee, would
14   or might increase, including during the two-year contract period, as a result of increases to the
15   Administrative Fee.
16               84.   In 2017 or 2018, Bukchin visited an AT&T store to add a second phone line to her
17   existing AT&T wireless service plan. Bukchin did not purchase a new phone at this time, because
18   the second line was for a relative who already possessed an existing phone compatible with
19   AT&T service. When Bukchin updated her plan at the AT&T store to include the additional
20   phone line, AT&T prominently advertised, to Bukchin and the public, a particular monthly price
21   for the service plan, and did not disclose the Administrative Fee. When Bukchin updated her plan
22   at the AT&T store, an AT&T salesperson walked her through a proprietary sales process on an
23   iPad. During this in-store process, AT&T represented to Bukchin the supposed updated monthly
24   price for the service, and Bukchin reasonably relied upon that representation. The price that
25   AT&T stated did not include the Administrative Fee, nor did it reflect the true total amount she
26   would be charged each month (inclusive of the Administrative Fee, which AT&T charged on
27   each of her two lines). Nor did AT&T disclose that the total price, inclusive of the
28   Administrative Fee, would or might increase as a result of increases to the Administrative Fee.

                                                                                 CLASS ACTION COMPLAINT
     1727288.9                                      - 22 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 23 of 37



 1               85.   On or about May 23, 2018, Bukchin purchased another iPhone from a Best Buy
 2   store. She did not make any changes to her existing AT&T wireless service plan at that time.
 3   Bukchin purchased the iPhone on an AT&T-provided 24-month installment plan, via an AT&T-
 4   created sign-up process. During this sign-up process, AT&T did not disclose the Administrative
 5   Fee, nor did it disclose that the total price of her service plan may increase, including during the
 6   24-month installment plan period, as a result of increases to the Administrative Fee.
 7               86.   Bukchin signed up for AT&T electronic billing, as AT&T encouraged her to do.
 8   Bukchin has been signed up for AT&T electronic billing at all relevant times, and continues to be
 9   signed up for AT&T electronic billing. Through that channel, Bukchin has paid and continues to
10   pay her monthly AT&T bill by clicking on a link in a monthly AT&T billing email, which in turn
11   takes her to a website where she can pay her bill. As alleged above, like the printed monthly
12   statements, AT&T’s electronic billing process is designed in a manner that keeps the
13   Administrative Fee hidden from customers. AT&T’s monthly electronic billing did not inform or
14   adequately disclose to Bukchin that AT&T was adding an Administrative Fee to her bill each
15   month.
16               87.   The first Bukchin ever learned of the Administrative Fee’s existence was in
17   September 2018.
18               88.   From approximately September 2014 through September 2016, Bukchin was
19   enrolled in a two-year wireless services contract with AT&T, such that she would be charged a
20   significant early termination fee (of up to $325) if she terminated her contract.
21               89.   Since May 23, 2018, Bukchin has been enrolled in an “AT&T Next” installment
22   plan for her iPhone. If Bukchin were to cancel her AT&T wireless service before the installment
23   payments are complete, she would have to pay the full remaining balance immediately in a single
24   balloon payment. For example, when AT&T raised the Administrative Fee to $1.99 in July 2018,
25   Bukchin had an outstanding balance of $595.81 on her AT&T Next plan for her cellular phone. If
26   Bukchin did not wish to pay this newly increased Administrative Fee, she would have had to
27   cancel her service, upon which AT&T would have immediately required her to make a $595.81
28   balloon payment to AT&T.

                                                                                  CLASS ACTION COMPLAINT
     1727288.9                                       - 23 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 24 of 37



 1               90.   When Bukchin agreed to purchase her AT&T service plans, she was relying on
 2   AT&T’s prominent representations, in each instance, regarding the monthly price of the services.
 3   While she understood that taxes might be added to the price, she did not expect that AT&T would
 4   charge a bogus Administrative Fee on top of the advertised service price or that the true price of
 5   the services would include an additional Administrative Fee. That information would have been
 6   material to her. Had she known that information she would not have been willing to pay as much
 7   for her plans and/or would have acted differently.
 8                                          CLASS ALLEGATIONS
 9               91.   As described herein, Plaintiffs bring this lawsuit on behalf of themselves and all
10   others similarly situated, pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3).
11               92.   Plaintiffs seek to represent the following Class:
12                     All individual consumers in California who currently subscribe or formerly
                       subscribed to a post-paid wireless service plan from AT&T Mobility LLC
13                     (“AT&T”) and were charged what AT&T labeled an “Administrative Fee.”
14               93.   Excluded from the above Class are AT&T and any entities in which AT&T has a

15   controlling interest, their officers, directors, employees, and agents, the judge to whom this case is

16   assigned, members of the judge’s staff, and the judge’s immediate family.

17               94.   Numerosity. The members of the Class are so numerous that joinder of all

18   members would be impracticable. While Plaintiffs do not know the exact number of Class

19   members prior to discovery, upon information and belief, there are at least hundreds of thousands

20   of Class members.

21               95.   Commonality and Predominance. This action involves multiple common

22   questions which are capable of generating class-wide answers that will drive the resolution of this

23   case. These common questions predominate over any questions affecting individual Class

24   members, if any. These common questions include, but are not limited to, the following:

25                     a.     Whether AT&T should have disclosed the Administrative Fee and its

26   dollar amount as part of the advertised price of its post-paid wireless services;

27                     b.     Whether the Administrative Fee and the true price of AT&T’s post-paid

28   wireless services are material information, such that a reasonable consumer would find that

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 24 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 25 of 37



 1   information important to their purchase decision;
 2                     c.     Whether a reasonable consumer is likely to be deceived by AT&T’s
 3   conduct and omissions alleged herein;
 4                     d.     Whether AT&T’s description of the Administrative Fee is false and/or
 5   misleading; and
 6                     e.     Whether AT&T has violated the covenant of good faith and fair dealing,
 7   implied in its form contracts with its Plaintiffs and the Class, by imposing and increasing the
 8   Administrative Fee in the manner alleged herein.
 9               96.   Typicality. Plaintiffs, like all Class Members, are current or former California
10   subscribers of post-paid AT&T wireless service plans who have been charged Administrative
11   Fees by AT&T. Their claims all arise from the same course of conduct by AT&T and are based
12   on the same legal theories. Plaintiffs’ claims are typical of the Class members’ claims.
13               97.   Adequacy. Plaintiffs and their counsel will adequately protect the Class’
14   interests. Plaintiffs have no interests antagonistic to Class members’ interests and are committed
15   to representing the best interests of the Class. Moreover, Plaintiffs have retained counsel who are
16   highly experienced in prosecuting complex class action and consumer protection cases.
17               98.   Superiority. A class action is superior to all other available methods for fairly and
18   efficiently adjudicating this controversy. Each Class member’s interests are small compared to
19   the burden and expense required to litigate each of their claims individually, so it would be
20   impractical and would not make economic sense for Class members to seek individual redress for
21   AT&T’s conduct. Individual litigation would add administrative burden on the courts, increasing
22   the delay and expense to all parties and to the court system. Individual litigation would also
23   create the potential for inconsistent or contradictory judgments regarding the same uniform
24   conduct. A single adjudication would create economies of scale and comprehensive supervision
25   by a single judge. Moreover, Plaintiffs do not anticipate any difficulties in managing a class
26   action trial.
27               99.   By its conduct and omissions alleged herein, AT&T has acted and refused to act
28   on grounds that apply generally to the Class, such that final injunctive relief and/or declaratory

                                                                                    CLASS ACTION COMPLAINT
     1727288.9                                        - 25 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 26 of 37



 1   relief is appropriate respecting the Class as a whole.
 2               100.   The nature of AT&T’s misconduct is non-obvious and/or obscured from public
 3   view, and neither Plaintiffs nor the members of the Class could have, through the use of
 4   reasonable diligence, learned of the accrual of their claims against AT&T at an earlier time. This
 5   Court should, at the appropriate time, apply the discovery rule to extend any applicable
 6   limitations period (and the corresponding class period) to the date on which AT&T first began
 7   charging the Administrative Fee.
 8                               NULLITY OF ARBITRATION PROVISION
 9               101.   Plaintiffs and all proposed Class members are subject to AT&T’s form “Wireless
10   Customer Agreement.” At all relevant times, this contract has included materially the same
11   arbitration provision that, according to its terms and as drafted by AT&T, is null and void in its
12   entirety here.
13               102.   Under California law, parties may not agree to waive the right to seek public
14   injunctive relief under California’s Unfair Competition Law, False Advertising Law, and the
15   Consumer Legal Remedies Act in any forum, and any such agreements are contrary to California
16   public policy and are unenforceable. McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017).
17               103.   AT&T’s Wireless Customer Agreement, which governs the services at issue here
18   for Plaintiffs and all proposed Class members, includes an arbitration agreement as Section 2.2.
19   Section 2.2(6) of that arbitration agreement states that: “The arbitrator may award declaratory or
20   injunctive relief only in favor of the individual party seeking relief and only to the extent
21   necessary to provide relief warranted by that party’s individual claim.” This language purports to
22   bar the arbitrator from granting the type of public injunctive relief authorized under California
23   law as a remedy for claims under California’s Unfair Competition Law, False Advertising Law,
24   and the Consumer Legal Remedies Act. As Section 2.2(1) purports to require the parties to
25   arbitrate “all disputes and claims,” the arbitration provision thus purports to bar the parties from
26   seeking public injunctive relief in any forum. Such a provision is unenforceable under McGill.
27               104.   Section 2.2(6) of AT&T’s arbitration agreement concludes with a non-severability
28   (or “poison pill”) provision, stating: “If this specific provision is found to be unenforceable, then

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 26 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 27 of 37



 1   the entirety of this arbitration provision shall be null and void.”
 2               105.   Because Section 2.2(6) is unenforceable under California law as an improper
 3   waiver of public injunctive relief in any forum, the “entirety” of the full arbitration agreement
 4   (Section 2.2) is “null and void.” Therefore, the claims brought in this lawsuit are not subject to
 5   any of the requirements of AT&T’s arbitration agreement.
 6               106.   Two courts in this District have already concluded that the very same AT&T
 7   arbitration agreement is null and void for just these reasons. See Roberts v. AT&T Mobility LLC,
 8   No. 3:15-cv-3418-EMC, 2018 WL 1317346 (N.D. Cal. Mar. 14, 2018); McArdle v. AT&T
 9   Mobility LLC, No. 09-cv-1117-CW, 2017 WL 4354998 (N.D. Cal. Oct. 2, 2017).
10                                            CAUSES OF ACTION
11                                      FIRST CAUSE OF ACTION:
                          Violation of California’s Unfair Competition Law (“UCL”)
12                          California Business & Professions Code § 17200, et seq.
13               107.   Plaintiffs reallege and incorporate by reference every allegation set forth in the
14   preceding paragraphs as though alleged in this cause of action.
15               108.   California Business & Professions Code § 17200, et seq., also known as
16   California’s Unfair Competition Law (UCL), prohibits any unfair, unlawful, or fraudulent
17   business practice.
18               109.   By its conduct and omissions alleged herein, AT&T’s has violated the “unfair”
19   prong of the UCL, including without limitation by: (a) pervasively misrepresenting AT&T
20   wireless service plan prices while failing to disclose and/or to adequately disclose that AT&T
21   actually charges higher monthly prices than advertised, through its imposition of Administrative
22   Fees on top of the advertised price; (b) continuing to hide, obscure, and misrepresent the
23   Administrative Fees even after customers have signed up; (c) charging a so-called
24   “Administrative Fee” that is not in fact a bona fide administrative fee; (d) imposing and
25   increasing the Administrative Fee on customers without notice or adequate notice; (e) preventing
26   existing customers from canceling their services after learning the actual total monthly amount
27   they are charged or learning of the Administrative Fee or increases to the Administrative Fee; and
28   (f) imposing and increasing the Administrative Fee as a covert way to increase the actual monthly

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         - 27 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 28 of 37



 1   prices customers pay for their services without having to advertise the actual higher prices and/or
 2   in response to unrelated corporate costs incurred by its corporate parent.
 3               110.   AT&T’s conduct and omissions alleged herein are immoral, unethical, oppressive,
 4   unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs and the Class.
 5   Perpetrating a years-long scheme of misleading and overcharging customers is immoral,
 6   unethical, and unscrupulous. Moreover, AT&T’s conduct is oppressive and substantially
 7   injurious to consumers. By its conduct alleged herein, AT&T has improperly extracted millions of
 8   dollars from California consumers. There is no utility to AT&T’s conduct, and even if there were
 9   any utility, it would be significantly outweighed by the gravity of the harm to consumers caused
10   by AT&T’s conduct alleged herein.
11               111.   AT&T’s conduct and omissions alleged herein also violate California public
12   policy, including as such policy is reflected in Cal. Civ. Code § 1750 et seq. and Cal. Civ. Code
13   §§ 1709-1710.
14               112.   By its conduct and omissions alleged herein, AT&T has violated the “unlawful”
15   prong of the UCL, including by making material misrepresentations and omissions in violation of
16   Cal. Bus. & Prof. Code § 17500 et seq. and Cal. Civ. Code § 1750, et seq., engaging in deceit in
17   violation of Cal Civ. Code §§ 1709-1710, and violating the implied covenant of good faith and
18   fair dealing, in violation of California common law.
19               113.   AT&T has violated the “fraudulent” prong of the UCL by making material
20   misrepresentations and omissions, including regarding: (a) the true prices of its post-paid wireless
21   service plans; (b) the existence and amount of Administrative Fees; and (c) the nature and basis of
22   the Administrative Fees.
23               114.   With respect to omissions, AT&T at all relevant times had a duty to disclose the
24   information in question because, inter alia: (a) AT&T had exclusive knowledge of material
25   information that was not known to Plaintiffs and the Class; (b) AT&T concealed material
26   information from Plaintiffs and the Class; and (c) AT&T made partial representations, including
27   regarding the supposed monthly prices of the services, which were false and misleading absent
28   the omitted information.

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 28 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 29 of 37



 1               115.   AT&T’s material misrepresentations and nondisclosures were likely to mislead
 2   reasonable consumers, existing and potential customers, and the public.
 3               116.   AT&T’s misrepresentations and nondisclosures deceive and have a tendency to
 4   deceive the general public and reasonable consumers.
 5               117.   AT&T’s misrepresentations and nondisclosures are material, such that a
 6   reasonable person would attach importance to the information and would be induced to act on the
 7   information in making purchase decisions.
 8               118.   Plaintiffs and members of the proposed Class reasonably relied on AT&T’s
 9   material misrepresentations and nondisclosures, and would not have purchased, or would have
10   paid less money for, AT&T’s wireless service plans had they known the truth.
11               119.   By its conduct and omissions alleged herein, AT&T received more money from
12   Plaintiffs and the Class than it should have received, including the excess Administrative Fees
13   that AT&T charged Plaintiffs and the Class on top of the advertised prices for the service plans,
14   and that money is subject to restitution.
15               120.   As a direct and proximate result of AT&T’s unfair, unlawful, and fraudulent
16   conduct, Plaintiffs and the proposed Class members lost money.
17               121.   AT&T’s conduct has caused substantial injury to Plaintiffs, proposed Class
18   members, and the public. AT&T’s conduct is ongoing and is likely to continue and recur absent a
19   permanent injunction. Accordingly, Plaintiffs seek an order enjoining AT&T from committing
20   such unlawful, unfair, and fraudulent business practices. Plaintiffs further seek an order granting
21   restitution to Plaintiffs and the Class in an amount to be proven at trial. Plaintiffs further seek an
22   award of attorneys’ fees and costs under Cal. Code Civ. Proc. § 1021.5.
23               122.   Absent injunctive relief, AT&T will continue to injure Plaintiffs and the Class
24   members. AT&T’s misrepresentations and omissions regarding the true service plan prices and
25   regarding the Administrative Fees are ongoing. Moreover, AT&T continues to charge customers
26   the unfair and unlawful Administrative Fees. Even if such conduct were to cease, it is behavior
27   that is capable of repetition or re-occurrence by AT&T, which is a dominant player in the industry
28   and has many millions of customers in California alone.

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 29 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 30 of 37



 1               123.   Plaintiffs individually seek public injunctive relief, under the UCL, to protect the
 2   general public from AT&T’s false advertisements and omissions—including AT&T’s advertising
 3   of monthly service rates that do not reflect the true rates, and AT&T’s failure to disclose or
 4   adequately disclose the true rates or the Administrative Fees.
 5                                      SECOND CAUSE OF ACTION:
                            Violation of California’s False Advertising Law (“FAL”)
 6                          California Business & Professions Code § 17500, et seq.
 7               124.   Plaintiffs reallege and incorporate by reference every allegation set forth in the
 8   preceding paragraphs as though alleged in this cause of action.
 9               125.   By its conduct and omissions alleged herein, AT&T has committed acts of untrue
10   and misleading advertising, as defined by and in violation of California Business & Professions
11   Code § 17500, et seq., also known as California’s False Advertising Law (FAL). These acts
12   include but are not limited to: (a) misrepresenting the prices of its wireless service plans; (b)
13   failing to disclose or adequately disclose the true prices of its wireless service plans and the
14   existence, amount, or nature of Administrative Fees; (c) continuing to hide, obscure, and
15   misrepresent the Administrative Fee even after customers sign up; and (d) describing the
16   Administrative Fee, in its buried description, in a manner that is false and misleading.
17               126.   With respect to omissions, AT&T at all relevant times had a duty to disclose the
18   information in question because, inter alia: (a) AT&T had exclusive knowledge of material
19   information that was not known to Plaintiffs and the Class; (b) AT&T concealed material
20   information from Plaintiffs and the Class; and (c) AT&T made partial representations, including
21   regarding the supposed monthly prices of the services, which were false and misleading absent
22   the omitted information.
23               127.   AT&T’s misrepresentations and nondisclosures deceive and have a tendency to
24   deceive the general public.
25               128.   AT&T’s misrepresentations and nondisclosures are material, in that a reasonable
26   person would attach importance to the information and would be induced to act on the
27   information in making purchase decisions.
28               129.   Plaintiffs and members of the proposed Class reasonably relied on AT&T’s

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         - 30 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 31 of 37



 1   material misrepresentations and nondisclosures, and would not have purchased, or would have
 2   paid less money for, AT&T’s service plans had they known the truth.
 3               130.   By its conduct and omissions alleged herein, AT&T received more money from
 4   Plaintiffs and the Class than it should have received, including the excess Administrative Fees
 5   that AT&T charged Plaintiffs and the Class on top of the advertised prices for the service plans,
 6   and that money is subject to restitution.
 7               131.   As a direct and proximate result of AT&T’s violations of the FAL, Plaintiffs and
 8   the proposed Class members lost money.
 9               132.   AT&T’s conduct has caused substantial injury to Plaintiffs, proposed Class
10   members, and the public. AT&T’s conduct is ongoing and is likely to continue and recur absent a
11   permanent injunction. Accordingly, Plaintiffs seek an order enjoining AT&T from committing
12   such violations of the FAL. Plaintiffs further seek an order granting restitution to Plaintiffs and
13   the Class in an amount to be proven at trial. Plaintiffs further also seek an award of attorneys’
14   fees and costs under Cal. Code Civ. Proc. § 1021.5.
15               133.   Absent injunctive relief, AT&T will continue to injure Plaintiffs and the Class
16   members. AT&T’s misrepresentations and omissions regarding the true service plan prices and
17   regarding the Administrative Fees are ongoing. Moreover, AT&T continues to charge customers
18   the unfair and unlawful Administrative Fees. Even if such conduct were to cease, it is behavior
19   that is capable of repetition or re-occurrence by AT&T, which is a dominant player in the industry
20   and has many millions of customers in California alone.
21               134.   Plaintiffs individually seek public injunctive relief, under the FAL, to protect the
22   general public from AT&T’s false advertisements and omissions—including AT&T’s advertising
23   of monthly service rates that do not reflect the true rates, and AT&T’s failure to disclose or
24   adequately disclose the true rates or the Administrative Fees.
25                                       THIRD CAUSE OF ACTION:
                           Violation of the Consumer Legal Remedies Act (“CLRA”)
26                                    California Civil Code § 1750, et seq.
27               135.   Plaintiffs reallege and incorporate by reference every allegation set forth in the
28   preceding paragraphs as though alleged in this cause of action.

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                         - 31 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 32 of 37



 1               136.   AT&T is a “person” within the meaning of Cal. Civ. Code § 1761(c).
 2               137.   Plaintiffs and the proposed Class members are “consumers,” as defined by Cal.
 3   Civ. Code §1761(d).
 4               138.   The wireless service plans that AT&T marketed and sold are “services,” as defined
 5   by Cal. Civ. Code §1761(a) and (b).
 6               139.   The purchases of AT&T’s wireless service plans by Plaintiffs and proposed Class
 7   members are “transactions,” as defined by Cal. Civ. Code § 1761(e).
 8               140.   Plaintiffs and proposed Class members purchased AT&T’s wireless service plans
 9   for personal, family, and household purposes as meant by Cal. Civ. Code § 1761(d).
10               141.   Venue is proper under Cal. Civil Code § 1780(d) because a substantial portion of
11   the transactions at issue occurred in this county. Plaintiffs’ declarations establishing that this
12   Court is a proper venue for this action are attached hereto as Exhibit A.
13               142.   AT&T intentionally deceived Plaintiffs and proposed Class members, and
14   continues to deceive the public, by misrepresenting the prices of its services and by failing to
15   disclose or adequately disclose the Administrative Fee or the true prices of the services. AT&T
16   has intentionally deceived Plaintiffs and the proposed Class members, and continues to deceive
17   the public, by misrepresenting and failing to disclose or adequately disclose material information
18   about the true prices of the services and about the existence, amount, and basis of the
19   Administrative Fee.
20               143.   AT&T’s conduct alleged herein has violated the CLRA in multiple respects,
21   including, but not limited to, the following:
22                      a.     AT&T advertised its wireless service plans with an intent not to sell them
23   as advertised (Cal. Civ. Code § 1770(a)(9));
24                      b.     AT&T misrepresented that its wireless service plans were supplied in
25   accordance with previous representations when they were not (Cal. Civ. Code § 1770(a)(16)); and
26                      c.     AT&T inserted unconscionable provisions in its consumer agreements,
27   including an arbitration clause which waives the right to seek public injunctive relief in any
28   forum, in violation of California law.

                                                                                   CLASS ACTION COMPLAINT
     1727288.9                                        - 32 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 33 of 37



 1               144.   With respect to omissions, AT&T at all relevant times had a duty to disclose the
 2   information in question because, inter alia: (a) AT&T had exclusive knowledge of material
 3   information that was not known to Plaintiffs and the Class; (b) AT&T concealed material
 4   information from Plaintiffs and the Class; and (c) AT&T made partial representations, including
 5   regarding the supposed monthly prices of the services, which were false and misleading absent
 6   the omitted information.
 7               145.   AT&T’s misrepresentations and nondisclosures deceive and have a tendency to
 8   deceive the general public.
 9               146.   AT&T’s misrepresentations and nondisclosures are material, in that a reasonable
10   person would attach importance to the information and would be induced to act on the
11   information in making purchase decisions.
12               147.   Plaintiffs and members of the proposed Class reasonably relied on AT&T’s
13   material misrepresentations and nondisclosures, and would not have purchased, or would have
14   paid less money for, AT&T’s service plans had they known the truth.
15               148.   As a direct and proximate result of AT&T’s violations of the CLRA, Plaintiffs and
16   the proposed Class members have been damaged.
17               149.   AT&T’s conduct alleged herein caused substantial injury to Plaintiffs, proposed
18   Class members, and the public. AT&T’s conduct is ongoing and is likely to continue and recur
19   absent a permanent injunction. Accordingly, Plaintiffs seek an order enjoining AT&T from
20   committing such practices. Plaintiffs also seek attorneys’ fees and costs.
21               150.   Plaintiffs individually seek public injunctive relief, under the CLRA, to protect the
22   general public from AT&T’s false advertisements and omissions.
23               151.    In accordance with California Civil Code § 1782(a), on June 20, 2019, Plaintiffs’
24   counsel served AT&T with notice of its CLRA violations by certified mail, return receipt
25   requested. A true and correct copy of that notice is attached hereto as Exhibit B. If AT&T fails
26   to provide appropriate relief for its CLRA violations within 30 days of Plaintiffs’ notification
27   letter, Plaintiffs will amend this complaint to seek compensatory and exemplary damages as
28   permitted by Cal. Civ. Code §§ 1780 and 1782(b).

                                                                                    CLASS ACTION COMPLAINT
     1727288.9                                         - 33 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 34 of 37



 1                                       FOURTH CAUSE OF ACTION:
                                               (Individually)
 2
                                    Permanent Public Injunctive Relief
 3                 Under California Civil Code § 3422 and All Inherent or Other Authority
 4               152.   Plaintiffs reallege and incorporate by reference every allegation set forth in the

 5   preceding paragraphs as though alleged in this cause of action.

 6               153.   If not enjoined by this Court, AT&T will continue to injure the general public

 7   through its false advertising and omissions alleged herein, which are directed at the consuming

 8   public, including in California.

 9               154.   In order to prevent injury to the general public, Plaintiffs individually seek public

10   injunctive relief in the form of a judgment and injunction to permanently enjoin AT&T from its

11   false advertising and to require AT&T to disclose to the public in advance the true prices

12   consumers will pay if they sign up for AT&T’s wireless services, or as the Court otherwise deems

13   just and proper.

14               155.   The balance of the equities favors the entry of permanent public injunctive relief.

15   The general public will continue to be harmed, and AT&T’s unlawful behavior is likely to

16   continue, absent the entry of permanent public injunctive relief. Therefore, a public injunction is

17   in the public interest.

18                                      FIFTH CAUSE OF ACTION:
                        Breach of the Implied Covenant of Good Faith and Fair Dealing
19
                 156.   Plaintiffs reallege and incorporate by reference every allegation set forth in the
20
     preceding paragraphs as though alleged in this cause of action.
21
                 157.   Plaintiffs allege this cause of action in the alternative.
22
                 158.   To the extent AT&T’s Wireless Customer Agreement could be read as granting
23
     AT&T discretion to impose and/or increase the Administrative Fee, which Plaintiffs do not
24
     concede, that discretion is not unlimited, but rather is limited by the covenant of good faith and
25
     fair dealing implied in every contract by California law.
26
                 159.   AT&T has violated the covenant of good faith and fair dealing by its conduct
27
     alleged herein.
28

                                                                                     CLASS ACTION COMPLAINT
     1727288.9                                          - 34 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 35 of 37



 1               160.   AT&T has abused any discretion it had under the contract to impose or increase
 2   the Administrative Fee. On information and belief, AT&T imposed and increased the
 3   Administrative Fee that it charged, not, as AT&T misleadingly stated in its buried description, in
 4   response to cell site rental and maintenance costs or interconnectivity costs, which AT&T’s
 5   financial statements show have gone down at the same time AT&T has significantly increased the
 6   amount of the fee. Rather, AT&T imposed and has increased the Administrative Fee as a covert
 7   way to increase customers’ monthly rates without having to advertise such higher rates. On
 8   information and belief, AT&T increased the Administrative Fee in large part to fund unrelated
 9   corporate liabilities of its parent company AT&T Inc., including to pay down the debt incurred in
10   connection with the acquisition of Time Warner Inc. in 2018.
11               161.   AT&T’s imposition and increasing of the Administrative Fees defied customers’
12   reasonable expectations, was objectively unreasonable, frustrated the basic terms of the parties’
13   agreement, and defied even AT&T’s own buried description of the fee. AT&T’s conduct alleged
14   herein was arbitrary and in bad faith.
15               162.   AT&T’s conduct described herein has had the effect, and the purpose, of denying
16   Plaintiffs and Class members the full benefit of their bargains with AT&T.
17               163.   Plaintiffs and the Class members have performed all, or substantially all, of the
18   obligations imposed on them under their contracts with AT&T. There is no legitimate excuse or
19   defense for AT&T’s conduct.
20               164.   Any attempts by AT&T to defend its overcharging through reliance on contractual
21   provisions will be without merit. Any such provisions are either inapplicable or are
22   unenforceable because they are void, illusory, lacking in mutuality, are invalid exculpatory
23   clauses, violate public policy, are procedurally and substantively unconscionable, and are
24   unenforceable in light of the hidden and deceptive nature of AT&T’s misconduct, among other
25   reasons. Any such provisions, if any, would not excuse AT&T’s abuses of discretion or otherwise
26   preclude Plaintiffs and the Class from recovering for breaches of the covenant of good faith and
27   fair dealing.
28               165.   Plaintiffs and members of the Class sustained damages as a result of AT&T’s

                                                                                    CLASS ACTION COMPLAINT
     1727288.9                                         - 35 -                           CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 36 of 37



 1   breaches of the covenant of good faith and fair dealing. Plaintiffs seek damages in an amount to
 2   be proven at trial.
 3                                            PRAYER FOR RELIEF
 4               166.   In order to prevent injury to the general public, Plaintiffs individually request that
 5   the Court enter a public injunction, under the UCL, FAL, and CLRA, enjoining AT&T from
 6   falsely advertising the prices of its wireless service plans and from concealing the true prices of
 7   its wireless service plans;
 8               167.   Further, on behalf of themselves and the proposed Class, Plaintiffs request that the
 9   Court order relief and enter judgment against AT&T as follows:
10                      a.     Declare this action to be a proper class action, certify the proposed Class,
11   and appoint Plaintiffs and their counsel to represent the Class;
12                      b.     Permanently enjoin AT&T from engaging in the misconduct alleged
13   herein, and order AT&T to discontinue charging the Administrative Fees to its customers in
14   California;
15                      c.     Order AT&T to pay damages and restitution to Plaintiffs and the Class in
16   an amount to be proven at trial;
17                      d.     Order AT&T to pay court attorneys’ fees, costs, and pre-judgment and
18   post-judgment interest;
19                      e.     Retain jurisdiction to monitor AT&T’s compliance with the permanent
20   injunctive relief; and
21                      f.     Provide all other relief to which Plaintiffs and the Class may show
22   themselves justly entitled.
23

24

25

26

27

28

                                                                                      CLASS ACTION COMPLAINT
     1727288.9                                          - 36 -                            CASE NO. 3:19-CV-3602
         Case 3:19-cv-03602-LB Document 1 Filed 06/20/19 Page 37 of 37



 1                                                JURY DEMAND
 2               168.   Plaintiffs demand a trial by jury on all issues so triable.

 3
     Dated: June 20, 2019                        Respectfully submitted,
 4
                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 5

 6
                                                 By: /s/ Michael W. Sobol
 7
                                                 LIEFF CABRASER HEIMANN & BERNSTEIN LLP
 8                                               Michael W. Sobol (State Bar No. 194857)
                                                 Roger N. Heller (State Bar No. 215348)
 9                                               Sarah R. London (State Bar No. 267083)
                                                 Avery S. Halfon*
10                                               275 Battery Street, 29th Floor
                                                 San Francisco, CA 94111
11                                               (415) 956-1000
                                                 (415) 956-1008 (fax)
12
                                                 HATTIS & LUKACS
13                                               Daniel M. Hattis (State Bar No. 232141)
                                                 Paul Karl Lukacs (State Bar No. 197007)
14                                               400 108th Ave NE, Ste. 500
                                                 Bellevue, WA 98004
15                                               (425) 233-8650
                                                 (425) 412-7171 (fax)
16
                                                 Attorneys for Plaintiffs and the Proposed Class
17
                                                 *Pro hac vice application to be submitted
18

19

20

21

22

23

24

25

26

27

28

                                                                                      CLASS ACTION COMPLAINT
     1727288.9                                          - 37 -                            CASE NO. 3:19-CV-3602
